Opinion filed May 23, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                             No. 11-13-00138-CR
                                 __________

                JAMES ALLEN PATTERSON, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 18,780-A


                     MEMORANDUM OPINION
      The trial court convicted James Allen Patterson of the offense of burglary of
a habitation and assessed his punishment pursuant to the terms of a plea agreement
at confinement for twenty-six years. We dismiss the appeal.
      The clerk’s record shows that Appellant’s sentence was imposed on
February 18, 1998, and that no motion for new trial was filed. Appellant’s pro se
notice of appeal was filed on April 29, 2013, more than fifteen years after the date
sentence was imposed. This court notified Appellant by letter dated April 30,
2013, that the notice of appeal appeared to be untimely.          We requested that
Appellant respond on or before May 15, 2013, showing grounds for continuing this
appeal. We also informed Appellant that the appeal may be dismissed for want of
jurisdiction.
      In response to our letter, Appellant filed a motion in this court requesting an
extension of time in which to file his notice of appeal. Pursuant to TEX. R.
APP. P. 26.2(a)(1), the notice of appeal must be filed within thirty days after the
day sentence is imposed. For an extension, TEX. R. APP. P. 26.3 mandates that the
notice of appeal and the motion for extension must be filed within fifteen days
after the deadline for filing the notice of appeal. Absent a timely filed notice of
appeal or the granting of a timely motion for extension of time, we do not have
jurisdiction to entertain the appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v.
State, 860 S.W.2d 108 (Tex. Crim. App. 1993). We have no jurisdiction to grant
Appellant’s untimely motion for extension. See Olivo, 918 S.W.2d 519.
      Accordingly, Appellant’s motion for extension of time to file his notice
appeal is overruled, and the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


May 23, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.



                                          2